In re Nixon, Joseph; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. G, No. 06-09-0988; to the Court of Appeal, First Circuit, No. 2010 KW 0041.
Relator represents that the district court has failed to act timely on a writ of habeas corpus filed on or about January 4, 2010. If relator’s representation is correct, the district court is ordered to consider and act on the application. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.